Exhibit 10.1




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT, dated as of March 31, 2011 (this
“Agreement”), is entered into by and between CLEAR SKIES SOLAR, INC., a Delaware
corporation (the “Company”), and ST. GEORGE INVESTMENTS, LLC, an Illinois
limited liability company, its successors or assigns (the “Buyer”).




W I T N E S S E T H:




WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act;




WHEREAS, the Buyer wishes to acquire from the Company, and the Company desires
to issue and sell to the Buyer, the Purchased Shares (as defined below) and the
Warrant (as defined below), upon the terms and subject to the conditions of the
Warrant, this Agreement and the other Transaction Documents (as defined below);
and




WHEREAS, as an inducement to the Buyer to purchase the Purchased Shares as
opposed to convertible debt of the Company, the Company has agreed to issue the
Warrant in order to, among other things, provide down side protection for the
Buyer.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

CERTAIN DEFINITIONS. As used herein, each of the following terms has the meaning
set forth below, unless the context otherwise requires:




“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.




“Buyer’s Counsel” means Carman Lehnhof Israelsen LLP.




“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).




“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.




“Closing Date” means the date of the closing of the purchase and sale of the
Purchased Shares and the Warrant.




 “Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.




“Company Counsel” means Morse, Zelnick, Rose & Lander, LLP.




“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.




“Delivery Date” has the meaning ascribed to it in the Warrant.





--------------------------------------------------------------------------------




“Holder” means the Person holding the relevant Securities at the relevant time.




“Last Audited Date” means September 30, 2010.




“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Warrant or any of the
Transaction Documents, (y)  have or result in a material adverse effect on the
results of operations, assets, or financial condition of the Company and its
subsidiaries, taken as a whole, or (z) adversely impair the Company’s ability to
perform fully on a timely basis its material obligations under any of the
Transaction Documents or the transactions contemplated thereby.




“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.




“Principal Trading Market” means (a) NYSE Amex, (b) the New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the OTCQX or
OTCQB Bulletin Board, or (f) such other market on which the Common Stock (as
defined below) is principally traded at the relevant time, but shall not include
the “pink sheets.”




 “Rule 144” means (i) Rule 144 promulgated under the 1933 Act or (ii) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.




“Securities” means the Warrant and the Shares.




“Shares” means the shares of Common Stock representing any or all of the
Purchased Shares and the Warrant Shares.




“State of Incorporation” means Delaware.




“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company’s SEC Documents) whether now existing or
hereafter acquired or created.




“Trading Day” means any day during which the Principal Trading Market shall be
open for business.




“Transaction Documents” means this Agreement, the Warrant, the Transfer Agent
Letter and all other certificates, documents, agreements, resolutions and
instruments delivered to any party under or in connection with this Agreement.

 

“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.




“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.




“Wire Instructions” means the wire instructions for the Purchase Price (as
defined hereafter), as provided by the Company, set forth on Annex I.




2.

AGREEMENT TO PURCHASE; PURCHASE PRICE.




a.

Purchase.




(i)

Subject to the terms and conditions of this Agreement and the other Transaction
Documents, the undersigned Buyer hereby agrees to purchase from the Company
12,000,000 shares (the “Buyer Shares”) of the Company’s Common Stock, $0.001 par
value per share (“Common Stock”), and a Warrant to





2










--------------------------------------------------------------------------------

Purchase Shares of Common Stock in the form attached hereto as Annex II (the
“Warrant”).  In consideration thereof, the Buyer shall pay the purchase price
set forth on the Buyer’s signature page to this Agreement (the “Purchase
Price”). The Purchase Price shall be paid in accordance with the Wire
Instructions.




(ii)

The Company shall also execute and deliver to the Transfer Agent, and the
Transfer Agent shall execute to indicate its acceptance thereof, the irrevocable
transfer agent instruction letter substantially in the form attached hereto as
Annex III (the “Transfer Agent Letter”).




b.

Form of Payment; Delivery of Purchased Shares and Warrant.  The purchase and
sale of the Purchased Shares and the Warrant shall take place at a closing (the
“Closing”) to be held at the offices of the Buyer on the Closing Date.  At the
Closing, the Company will deliver to the Buyer the Purchased Shares or
irrevocable instructions to the transfer agent for the Purchased Shares to
deliver the Purchased Shares, the Warrant, and all other Transaction Documents
against receipt by the Company of the Purchase Price.




c.

Transaction Expenses. In addition to the Buyer Shares, the Company also agrees
to issue to the Buyer 500,000 shares of its Common Stock (the “Transaction
Expense Shares,” and together with the Buyer Shares, the “Purchased Shares”) to
cover the Buyer’s legal fees, accounting costs, due diligence, monitoring and
other transaction costs incurred in connection with the purchase and sale of the
Securities.




3.

BUYER REPRESENTATIONS AND WARRANTIES.




The Buyer represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof and as of the Closing Date, as follows:




a.

Binding Obligation. The Transaction Documents to which the Buyer is a party, and
the transactions contemplated hereby and thereby, have been duly and validly
authorized by the Buyer.  This Agreement has been executed and delivered by the
Buyer, and this Agreement is, and each of the other Transaction Documents to
which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.




b.

Accredited Investor Status. The Buyer is an “accredited investor” as that term
is defined in Rule 501 of the General Rules and Regulations under the 1933 Act.
 




4.

COMPANY REPRESENTATIONS AND WARRANTIES.   The Company represents and warrants to
the Buyer as of the date hereof and as of the Closing Date that:




a.

Rights of Others Affecting the Transactions.  Except as have been disclosed to
the Buyer in writing, there are no preemptive rights of any stockholder of the
Company, as such, to acquire the Securities.  No other party has a currently
exercisable right of first refusal which would be applicable to any or all of
the transactions contemplated by the Transaction Documents.








3










--------------------------------------------------------------------------------



b.

Status.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.  The Company has registered its stock
under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and is obligated to file reports pursuant to Section 13 or Section
15(d) of the 1934 Act.   The Company has taken no action designed to terminate,
or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act, nor has the Company
received any notification that the SEC is contemplating terminating such
registration.  The Common Stock is quoted on the Principal Trading Market.  The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Trading Market. The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.




c.

Authorized Shares.

 

(i)

The authorized capital stock of the Company consists of 10,000,000 shares of
Preferred Stock, $0.001 par value per share, none of which are presently
outstanding, 300,000,000 shares of Common Stock, $0.001 par value per share, of
which approximately 193,771,976 are issued and outstanding shares and
approximately 30,473,044 are reserved for issuance under the terms of various
 options, warrants and convertible notes and other obligations. Of the
outstanding shares of Common Stock, approximately 10,715,080 shares are
beneficially owned by Affiliates of the Company.




(ii)

Other than as set forth in the Company’s SEC Documents, there are no outstanding
securities which are convertible into or exchangeable for shares of Common
Stock, whether such conversion is currently exercisable or exercisable only upon
some future date or the occurrence of some event in the future.




(iii)

All issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable.  After considering all
other commitments that may require the issuance of Common Stock, the Company has
sufficient authorized and unissued shares of Common Stock as may be necessary to
effect the issuance of the Shares on the Closing Date, were the Warrant issued
and fully exercised on that date.




(iv)

The Shares have been duly authorized by all necessary corporate action on the
part of the Company, and, when issued (1) at the Closing, or (2) upon exercise
of the Warrant in accordance with its terms, will have been duly and validly
issued, fully paid and non-assessable, free from all taxes, liens, claims,
pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description, and will not subject the
Holder thereof to personal liability by reason of being a Holder.




(v)

The Purchased Shares and Warrant Shares are enforceable against the Company
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally and the Company presently has no claims or defenses
of any nature whatsoever with respect to the Purchased Shares or the Warrant
Shares.








4










--------------------------------------------------------------------------------



d.

Transaction Documents and Stock.  This Agreement and each of the other
Transaction Documents, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and this Agreement is, and the
Warrant, the Transfer Agent Letter and each of the other Transaction Documents,
when executed and delivered by the Company (if necessary), will be, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally.




e.

Non-contravention.  The execution and delivery of this Agreement and each of the
other Transaction Documents by the Company, the issuance of the Securities in
accordance with the terms hereof and thereof, and the consummation by the
Company of the other transactions contemplated by this Agreement, the Warrant,
the Transfer Agent Letter and the other Transaction Documents do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the Certificate of
Incorporation or bylaws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.




f.

Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.    




g.

Filings; Financial Statements.  None of the Company’s SEC Documents contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension.  As of their respective
dates, the financial statements of the Company included in the Company’s SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.








5










--------------------------------------------------------------------------------



h.

Absence of Certain Changes.  Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.




i.

Full Disclosure.  There is no fact known to the Company or that the Company
should know after having made all reasonable inquiries (other than conditions
known to the public generally or as disclosed in the Company’s SEC Documents)
that has not been disclosed in writing to the Buyer that would reasonably be
expected to have or result in a Material Adverse Effect.




j.

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Documents.  The Company is not aware of any valid basis for any such claim that
(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transaction contemplated herein
or that, alone or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.




k.

Absence of Events of Default.  Neither the Company nor any of its Subsidiaries
is in violation of or in default with respect to (i) its Certificate of
Incorporation or bylaws or other organizational documents, each as currently in
effect, or any material judgment, order, writ, decree, statute, rule or
regulation applicable to such entity; or (ii) any material mortgage, indenture,
agreement, instrument or contract to which such entity is a party or by which it
or any of its properties or assets are bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), except
such breach or default which would not have or result in a Material Adverse
Effect.




l.

Absence of Certain Company Control Person Actions or Events.  Other than as set
forth in the Company’s SEC Documents, none of the following has occurred during
the past five (5) years with respect to a Company Control Person:




(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two years
before the time of such filing;




(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);





6










--------------------------------------------------------------------------------




(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:




A. acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;




B. engaging in any type of business practice; or




C. engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;




(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of such Company Control Person to engage in any activity
described in subsection (iii) immediately above, or to be associated with
Persons engaged in any such activity; or




(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.







m.

No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the Transaction Documents or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect.  No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed.  There are no proposals currently
under consideration or currently anticipated to be under consideration by the
Board of Directors or the executive officers of the Company which proposal would
(i) change the Certificate of Incorporation or bylaws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock or (ii) materially or substantially change the business,
assets or capital of the Company, including its interests in Subsidiaries.




n.

No Integrated Offering.  Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, made any offer
or sales of any security or solicited any offers to buy any security under
circumstances that would eliminate the availability of the exemption from
registration under Regulation D in connection with the offer and sale of the
Securities as contemplated hereby.








7










--------------------------------------------------------------------------------



o.

Dilution.  Each of the Company and its executive officers and directors is aware
that the number of shares issuable upon the issuance of the Purchased Shares and
exercise of the Warrant, or pursuant to the other terms of the Transaction
Documents may have a dilutive effect on the ownership interests of the other
stockholders (and Persons having the right to become stockholders) of the
Company.  The Company specifically acknowledges that its obligation to issue (i)
the Purchased Shares at the Closing and (ii) the Warrant Shares upon exercise of
the Warrant, is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other stockholders
of the Company, and the Company will honor such obligations, including honoring
every Notice of Exercise (as defined in the Warrant), unless the Company is
subject to an injunction (which injunction was not sought by the Company or any
of its directors or executive officers) prohibiting the Company from doing so.




p.

Fees to Brokers, Placement Agents and Others.  The Company has taken no action
which would give rise to any claim by any Person for a brokerage commission,
placement agent or finder’s fees or similar payments by the Buyer relating to
this Agreement or the transactions contemplated hereby.  Except for such fees
arising as a result of any agreement or arrangement entered into by the Buyer
without the knowledge of the Company (a “Buyer’s Fee”), the Buyer shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this subsection that
may be due in connection with the transactions contemplated hereby.  The Company
shall indemnify and hold harmless each of the Buyer, its employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees (other than a Buyer’s Fee, if any).




q.

Disclosure.  All information relating to or concerning the Company set forth in
the Transaction Documents or in the Company’s public filings with the SEC or
otherwise provided by or on behalf of the Company to the Buyer is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company.




r.

Confirmation.  The Company agrees that, if, to the knowledge of the Company, any
events occur or circumstances exist prior to the payment of the Purchase Price
to the Company which would make any of the Company’s representations or
warranties set forth herein materially untrue or materially inaccurate as of
such date, the Company shall immediately notify the Buyer in writing prior to
such date of such fact, specifying which representation, warranty or covenant is
affected and the reasons therefor.

s.

Title. The Company and the Subsidiaries, if applicable, own and have good and
marketable title in fee simple absolute to, or a valid leasehold interest in,
all their respective real properties and good title to their other respective
assets and properties, subject to no liens, claims or encumbrances except as
have been disclosed to the Buyer.





8










--------------------------------------------------------------------------------



t.

Intellectual Property.




(i)

Ownership.  The Company owns or possesses or can obtain on commercially
reasonable terms sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses (software or otherwise),
information, know-how, inventions, discoveries, published and unpublished works
of authorship, processes and any and all other proprietary rights (“Intellectual
Property”) necessary to the business of the Company as presently conducted, the
lack of which could reasonably be expected to have a Material Adverse Effect.
 Except for agreements with its own employees or consultants, standard end-user
license agreements, support/maintenance agreements and agreements entered in the
ordinary course of the Company’s business, all of which have been made available
for review by the Buyer, there are no outstanding options, licenses or
agreements relating to the Intellectual Property of the Company, and the Company
is not bound by or a party to any options, licenses or agreements with respect
to the Intellectual Property of any other person or entity.  The Company has not
received any written communication alleging that the Company has violated or, by
conducting its business as currently conducted, would violate any of the
Intellectual Property of any other person or entity, nor is the Company aware of
any basis therefor.  The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner or licensor of or claimant to any
Intellectual Property with respect to the use thereof in connection with the
present conduct of its business other than in the ordinary course of its
business.  There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringements
of Intellectual Property, other than in the ordinary course of its business.




(ii)

No Breach by Employees.  The Company is not aware that any of its employees is
obligated under any contract or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would materially
interfere with the use of his or her efforts to promote the interests of the
Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.




5.

CERTAIN COVENANTS AND ACKNOWLEDGMENTS.




a.

Covenants and Acknowledgements of the Buyer.




(i)

Transfer Restrictions.  The Buyer acknowledges that (1) the Securities have not
been and are not being registered under the provisions of the 1933 Act and,
except as included in an effective registration statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder, or (B) the Buyer shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of such Rule and further, if such Rule is
not applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.




(ii)

Restrictive Legend.  The Buyer acknowledges and agrees that, until such time as
the relevant Shares have been registered under the 1933 Act, and may be sold in
accordance with an effective registration statement, or until such Shares can
otherwise be sold without restriction, whichever is earlier, the certificates
and other instruments representing any of the Securities shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):





9










--------------------------------------------------------------------------------




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.




(iii)

Neither the Buyer nor its affiliates shall trade in shares of the Company’s
Common Stock to the extent that such trading accounts for more than the greater
of (A) $5,000 of trading volume per Trading Day or (B) twenty (20%) of the
number of such shares traded on each Trading Day during the twenty (20) Trading
Days prior to an exercise of the Warrant.




b.

Covenants, Acknowledgements and Agreements of the Company. As a condition to the
Buyer’s obligation to purchase the Securities contemplated by this Agreement,
and as a material inducement for the Buyer to enter into this Agreement and the
other Transaction Documents, until all of the Company’s obligations hereunder
are paid and performed in full and the Warrant is exercised in full, or within
the timeframes otherwise specifically set forth below, the Company shall comply
with the following covenants:




(i)

Filings.  From the date hereof until the date that is six (6) months after all
the Purchased Shares and Warrant Shares either have been sold by the Buyer, or
may permanently be sold by the Buyer without any restrictions pursuant to Rule
144 (the “Registration Period”), the Company shall  timely make all filings
required to be made by it under the 1933 Act, the 1934 Act, Rule 144 or any
United States state securities laws and regulations thereof applicable to the
Company or by the rules and regulations of the Principal Trading Market, and
such reports shall conform to the requirement of the applicable laws,
regulations and government agencies, and, unless such filing is publicly
available on the SEC’s EDGAR system (via the SEC’s web site at no additional
charge), the Company shall provide a copy thereof to the Buyer promptly after
such filing.  Additionally, within four (4) business days following the date of
this Agreement, the Company shall file a current report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the 1934 Act and approved by the Buyer and attaching the
material transaction documents as exhibits to such filing. The Company further
agrees to redact all confidential information from such Form 8-K.
  Additionally, the Company shall furnish to the Buyer, so long as the Buyer
owns any Securities or Common Stock, promptly upon request, (1) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the 1933 Act and the 1934 Act, (2) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Buyer to sell such securities pursuant to Rule 144 without
registration.




(ii)

Reporting Status.  So long as the Buyer beneficially owns Securities and for at
least twenty (20) Trading Days thereafter, the Company shall file all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, shall take all reasonable action under its control to ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144(c)(2) of the 1933 Act, is publicly available, and shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would permit
such termination.  




(iii)

Listing.  The Company’s Common Stock shall be listed or quoted for trading on
any of (a) NYSE Amex, (b) the New York Stock Exchange, (c) the Nasdaq Global
Market, (d) the Nasdaq Capital Market, or (e) the OTCQX or OTCQB Bulletin Board.
The Company shall promptly secure the listing of all of the Purchased Shares and
Warrant Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all securities from time
to time issuable under the terms of the Transaction Documents. The Company will
comply in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Trading Market and/or the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or any successor
thereto, as the case may be, applicable to it at least through the date which is
sixty (60) days after the date on which the Warrant has been exercised in full.





10










--------------------------------------------------------------------------------




(iv)

Use of Proceeds.  The Company will use the net proceeds received hereunder for
working capital and general corporate purposes only; provided, however, the
Company will not use such proceeds to pay fees payable (a) to any broker or
finder relating to the offer and sale of the Purchased Shares and the Warrant,
or (b) to any other party relating to any financing transaction effected prior
to the Closing Date.




(v)

Publicity, Filings, Releases, Etc.  Each of the parties agrees that it will not
disseminate any information relating to the Transaction Documents or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof.  Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included.  In furtherance of the foregoing, the Company will provide to the
Buyer’s Counsel drafts of the applicable text of the first filing of a current
report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K (or
equivalent SB forms), as the case may be, intended to be made with the SEC which
refers to the Transaction Documents or the transactions contemplated thereby as
soon as practicable and will not include in such filing (or any other filing
filed before then) any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included.  Notwithstanding the foregoing, each of the parties hereby consents to
the inclusion of the text of the Transaction Documents in filings made with the
SEC (but any descriptive text accompanying or part of such filing shall be
subject to the other provisions of this subsection).  Notwithstanding, but
subject to, the foregoing provisions of this subsection, the Company will,
within four (4) business days after the Closing Date, promptly issue a press
release and file a current report on Form 8-K or, if appropriate, a quarterly or
annual report on the appropriate form, describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and approved by the Buyer and attaching the material Transaction Documents as
exhibits to such filing. The Company further agrees to redact all confidential
information from such Form 8-K.




(vi)

FINRA Rule 5110. In the event that the Corporate Financing Rule 5110 of FINRA is
or becomes applicable to the transactions contemplated by the Transaction
Documents or to the sale by a Holder of any of the Securities, then the Company
shall, to the extent required by such rule, timely make any filings and
cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.




(vii)

Keeping of Records and Books of Account. The Company shall keep and cause each
Subsidiary, if any, to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and such Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.




(viii)

Corporate Existence.  The Company shall (a) do all things necessary to preserve
and keep in full force and effect its corporate existence, including, without
limitation, preserving and keeping in full force and effect all licenses or
similar qualifications required by it to engage in its business in all
jurisdictions in which it is at the time so engaged; (b) continue to engage in
business of the same general type as conducted as of the date hereof; and (c)
continue to conduct its business substantially as now conducted or as otherwise
permitted hereunder.




(ix)

Taxes.  The Company shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.





11










--------------------------------------------------------------------------------




(x)

Compliance. The Company shall comply in all material respects with all federal,
state and local laws and regulations, orders, judgments, decrees, injunctions,
rules, regulations, permits, licenses, authorizations and requirements
(collectively, “Requirements”) of all governmental bodies, insurers,
departments, commissions, boards, courts, authorities, officials or officers
which are applicable to the Company, its business, operations, or any of its
properties, except where the failure to so comply would not have a Material
Adverse Effect on the Company or any of its properties; provided, however, that
nothing provided herein shall prevent the Company from contesting in good faith
the validity or the application of any Requirements.




(xi)

3(a)(10) Shares.  In the event the Company, in violation of the covenants
contained herein, ever ceases to be a reporting company for purposes of the 1934
Act for any period of time, then the Company, for so long as Rule 144 is not
available to the Buyer as an exemption from registration, shall use its best
efforts to cause any of its stockholders who at such time are in possession of
Common Stock tradable under Section 3(a)(10) of the Securities Act (“3(a)(10)
Shares”) to cease to sell such 3(a)(10) Shares.




(xii)

Litigation.  From and after the date hereof and until all of the Company’s
obligations hereunder are performed in full and the Warrant is exercised in
full, the Company shall notify the Buyer in writing, promptly upon learning
thereof, of any litigation or administrative proceeding commenced or threatened
against the Company involving a claim in excess of $250,000.00.  Such
information will be retained on a confidential basis unless and until a general
public announcement or SEC filing is made that includes such information.




(xiii)

Performance of Obligations.  The Company shall promptly and in a timely fashion
perform and honor all demands, notices, requests and obligations that exist or
may arise under the Transaction Documents.




(xiv)

Failure to Make Timely Filings.  The Company agrees that, if the Company fails
to timely file on the SEC’s EDGAR system any information required to be filed by
it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement or otherwise so
as to be deemed a “reporting issuer” with current public information under the
1934 Act, the Company shall be liable to pay to the Holder an amount based on
the following schedule (where “No. Business Days Late” refers to each Trading
Day after the latest due date (after giving effect to any valid extension of
time to file) for the relevant filing):




 

Late Filing Payment For

 

Each $10,000.00

No. Business Days Late

of Exercise Price for the Warrant

 

 

1

$100.00

2

$200.00

3

$300.00

4

$400.00

5

$500.00

6

$600.00

7

$700.00

8

$800.00

9

$900.00

10

$1,000.00

 >10

$1,000.00 + $200.00 for each Trading

 

Day Late beyond 10 days




The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Exercise Price (as defined in the Warrant) applicable to the date
of such demand.





12










--------------------------------------------------------------------------------



(xv)

Authorized Shares.  The Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, such number of shares
of Common Stock as shall be necessary to effect the full exercise of the Warrant
(the “Share Reserve”). If at any time the Share Reserve is insufficient to
effect the full exercise of the Warrant, the Company shall immediately increase
the Share Reserve accordingly. If the Company does not have sufficient
authorized and unissued shares of Common Stock available to increase the Share
Reserve, the Company shall call and hold a special meeting of the stockholders
within thirty (30) days of such occurrence, for the sole purpose of increasing
the number of shares authorized. The Company’s management shall recommend to the
Company’s stockholders to vote in favor of increasing the number of authorized
shares of Common Stock.  Management shall also vote all of its shares in favor
of increasing the number of authorized shares of Common Stock. The Company shall
use its best efforts to cause such additional shares of Common Stock to be
authorized so as to comply with the requirements of this Section.




(xvi)

DWAC Eligibility. For so long as any portion of the Warrant remains unexercised,
the Company shall use best efforts to maintain DWAC eligibility.




6.

TRANSFER AGENT INSTRUCTIONS.




a.

The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Section 5(a)(i) hereof, it will give the
Transfer Agent no instructions inconsistent with instructions to issue Common
Stock upon exercise of the Warrant, as may be applicable from time to time, in
such amounts as specified from time to time by the Company to the Transfer
Agent, bearing the restrictive legend specified in Section 5(a)(ii) of this
Agreement prior to registration of the Shares under the 1933 Act, registered in
the name of the Buyer or its nominee and in such denominations to be specified
by the Holder in connection therewith.  Except as so provided, the Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents.
 Nothing in this Section shall affect in any way the Buyer’s obligations and
agreement to comply with all applicable securities laws upon resale of the
Securities.  If the Buyer provides the Company with an opinion of counsel
reasonably satisfactory to the Company that registration of a resale by the
Buyer of any of the Securities in accordance with clause (1)(B) of Section
5(a)(i) of this Agreement is not required under the 1933 Act or upon request
from a Holder while an applicable registration statement is effective, the
Company shall (except as provided in clause (2) of Section 5(a)(i) of this
Agreement) permit the transfer of the Securities and, in the case of the Warrant
Shares, as may be applicable, use its best efforts to cause the Transfer Agent
to promptly electronically transmit to the Holder via DWAC such Warrant Shares.
 The Company specifically covenants that, as of the Closing Date, the Company’s
Transfer Agent shall be (a) participating in the DWAC program, and (b) DWAC
eligible.  Moreover, the Company shall notify the Buyer in writing if the
Company at any time while the Holder holds Securities becomes aware of any plans
of the Transfer Agent to terminate such DWAC participation or eligibility.
 While any Holder holds Securities, the Company shall at all times after the
Closing Date maintain a transfer agent which participates in the DWAC program
and is DWAC eligible, and the Company will not appoint any transfer agent which
does not both participate in the DWAC program and maintain DWAC eligibility.
 Nevertheless, if at any time that the Company receives an Exercise Notice the
Transfer Agent is not participating in the DWAC program or the Warrant Shares
are not otherwise transferable via the DWAC program, then the Company shall
instruct the Transfer Agent to issue one or more certificates for Common Stock
without legend in such name and in such denominations as specified by the Buyer.
 In the event the Company’s transfer agent is not DWAC eligible on any Exercise
Date (as defined in the Warrant), and consequently the Company issues Warrant
Shares pursuant to a Notice of Exercise in certificated rather than electronic
form, then in such event if the closing bid price of the Common Stock on the
Principal Trading Market is lower on the date of delivery of the certificates to
the Buyer than on the Exercise Date, as the case may be, then such difference in
the closing bid prices, multiplied by the number of Warrant Shares, as
applicable, shall be added to the Warrant Shares the Holder may acquire pursuant
to the Warrant.   








13










--------------------------------------------------------------------------------



b.

(i)

The Company understands that a delay in the delivery of Warrant Shares on
exercise of the Warrant, beyond the relevant Delivery Date could result in
economic loss to the Holder.  As compensation to the Holder for such loss, in
addition to any other available remedies at law or equity, the Company agrees to
pay late payments to the Holder for late delivery of the Shares in accordance
with the following schedule (where “No. Business Days Late” is defined as the
number of Trading Days beyond three (3) Trading Days after the Delivery Date):




 

Late Payment for Each $10,000.00

 

of the Total Exercise Price for the

No. Business Days Late

Warrant Shares Not Delivered

 

 

1

$100.00

2

$200.00

3

$300.00

4

$400.00

5

$500.00

6

$600.00

7

$700.00

8

$800.00

9

$900.00

10

$1,000.00

 >10

$1,000.00 + $200.00 for each Trading

 

Day Late beyond 10 days




As elected by the Holder, the amount of any payments incurred under this Section
6(b)(i) shall be automatically paid by the Company in immediately available
funds upon demand. Nothing herein shall limit the Holder’s right to pursue
additional damages for the Company’s failure to issue and deliver the Shares to
the Holder within a reasonable time.  Furthermore, in addition to any other
remedies which may be available to a Holder, in the event that the Company fails
for any reason to effect delivery of such Shares within three (3) Trading Days
after the Delivery Date, the Holder will be entitled to revoke the relevant
Notice of Exercise by delivering a notice to such effect to the Company prior to
such Holder’s receipt of the relevant Shares, whereupon the Company and the
Holder shall each be restored to their respective positions immediately prior to
delivery of such Notice of Exercise; provided, however, that any payments
contemplated by this Section 6(b)(i) which have accrued through the date of such
revocation notice shall remain due and owing to the Holder notwithstanding such
revocation.




(ii)

If, by the fifth Trading Day after the  relevant Delivery Date, the Company
fails for any reason to deliver the Shares, but at any time after the Delivery
Date, the Holder purchases, in an arm’s-length open market transaction or
otherwise, shares of Common Stock (the “Covering Shares”) in order to make
delivery in satisfaction of a sale of Common Stock by the Holder (the “Sold
Shares”), which delivery such Holder anticipated to make using the shares to be
issued upon such exercise (a “Buy-In”), the Holder shall have the right to
require the Company to pay to the Holder, in addition to and not in lieu of  the
amounts contemplated in other provisions of the Transaction Documents,
including, but not limited to, the provisions of the immediately preceding
Section 6(b)(i)), the Buy-In Adjustment Amount (as defined below).  The “Buy-In
Adjustment Amount” is the amount equal to the number of Sold Shares multiplied
by the excess, if any, of (x) the Holder’s total purchase price per share
(including brokerage commissions, if any) for the Covering Shares over (y) the
net proceeds per share (after brokerage commissions, if any) received by the
Holder from the sale of the Sold Shares.  The Company shall pay the Buy-In
Adjustment Amount to the Holder in immediately available funds immediately upon
demand by the Holder.  By way of illustration and not in limitation of the
foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000.00 to cover a Buy-In
with respect to shares of Common Stock the Holder sold for net proceeds of
$10,000.00, the Buy-In Adjustment Amount which Company will be required to pay
to the Holder will be $1,000.00.





14










--------------------------------------------------------------------------------




c.

 The Company shall assume any fees or charges of the Transfer Agent or Company
Counsel regarding (i) the removal of a legend or stop transfer instructions with
respect to the Securities, and (ii) the issuance of certificates or DWAC
registration to or in the name of the Holder or the Holder’s designee or to a
transferee as contemplated by an effective registration statement.
 Notwithstanding the foregoing, it shall be the Holder’s responsibility to
obtain all needed formal requirements (specifically: medallion guarantee and
prospectus delivery compliance) in connection with any electronic issuance of
shares of Common Stock and provide any other documentation or evidence
reasonably required by Company Counsel.




d.

The Holder of the Warrant  shall be entitled to exercise such Warrant, as the
case may be, notwithstanding the commencement of any case under 11 U.S.C. §101
et seq. (the “Bankruptcy Code”).  In the event the Company is a debtor under the
Bankruptcy Code, the Company hereby waives, to the fullest extent permitted, any
rights to relief it may have under 11 U.S.C. §362 in respect of such Holder’s
exercise privilege.  The Company hereby waives, to the fullest extent permitted,
any rights to relief it may have under 11 U.S.C. §362 in respect of the exercise
of the Warrant.




7.

CLOSING DATE.




a.

The Closing Date shall occur on the date which is the first Trading Day after
each of the conditions contemplated by Sections 8 and 9 hereof shall have either
been satisfied or been waived by the party in whose favor such conditions run.




b.

Closing of the purchase and sale of the Purchased Shares and the Warrant, which
the parties anticipate shall occur concurrently with the execution of this
Agreement, shall occur at the offices of the Buyer and shall take place no later
than 3:00 P.M., Eastern Time, or on such day or such other time as is mutually
agreed upon by the Company and the Buyer.  




8.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Buyer understands that the
Company’s obligation to sell the Purchased Shares and the Warrant to the Buyer
pursuant to this Agreement on the Closing Date is conditioned upon all of the
following conditions, any of which may be waived in whole or in part by the
Company:




a.

The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer on or before the Closing Date;




b.

Delivery by the Buyer by or on the Closing Date of good funds as payment in full
of an amount equal to the Purchase Price in accordance with this Agreement;




c.

The accuracy on the Closing Date of the representations and warranties of the
Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date; and




d.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.




9.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s obligation to
purchase the Purchased Shares and the Warrant is conditioned upon and subject to
the fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:




a.

The execution and delivery of this Agreement, the Transfer Agent Letter and, as
applicable, the other Transaction Documents by the Company on or before the
Closing Date;




b.

The delivery by the Company to the Buyer of the Purchased Shares in accordance
with the terms set forth in this Agreement;





15










--------------------------------------------------------------------------------




c.

The delivery by the Company to the Buyer of the Warrant, in original form, duly
executed by the Company, in accordance with this Agreement;




d.

On the Closing Date, each of the Transaction Documents executed by the Company
on or before such date shall be in full force and effect and the Company shall
not be in default thereunder;




e.

On or prior to the Closing Date, the Share Reserve shall be sufficient to effect
the full exercise of the Warrant as of the Closing Date;  




f.

The accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained in this Agreement and the other
Transaction Documents, each as if made on such date, and the performance by the
Company on or before such date of all covenants and agreements of the Company
required to be performed on or before such date;




g.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;




h.

From and after the date hereof up to and including the Closing Date, each of the
following conditions will remain in effect: (i) the trading of the Common Stock
shall not have been suspended by the SEC or on the Principal Trading Market;
(ii) trading in securities generally on the Principal Trading Market shall not
have been suspended or limited; (iii) no minimum prices shall been established
for securities traded on the Principal Trading Market; (iv) there shall not have
been any material adverse change in any financial market; and (v) there shall
not have occurred any Material Adverse Effect;




i.

Except for any notices required or permitted to be filed after the Closing Date
with certain federal and state securities commissions, the Company shall have
obtained (i) all governmental approvals required in connection with the lawful
sale and issuance of the Securities, and (ii) all third party approvals required
to be obtained by the Company in connection with the execution and delivery of
the Transaction Documents by the Company or the performance of the Company’s
obligations thereunder; and




j.

All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Buyer.




10.

INDEMNIFICATION.




a.

The Company agrees to defend, indemnify and forever hold harmless the Buyer and
its stockholders, directors, officers, managers, members, partners, Affiliates,
employees, and agents, and each Buyer Control Person (collectively, the “Buyer
Parties”) from and against any losses, claims, damages, liabilities or expenses
incurred (collectively, “Damages”), joint or several, and any action in respect
thereof to which the Buyer or any of the other Buyer Parties becomes subject,
resulting from, arising out of or relating to any misrepresentation, breach of
warranty or nonfulfillment of or failure to perform any covenant or agreement on
the part of the Company contained in this Agreement or any of the other
Transaction Documents, as such Damages are incurred. The Buyer Parties with the
right to be indemnified under this Section (the “Indemnified Parties”) shall
have the right to defend any such action or proceeding with attorneys of their
own selection, and the Company shall be solely responsible for all costs and
expenses related thereto; provided, however that the Company shall have the
right at its cost and expense to participate through counsel of its choosing in
the defense of the claim.  If the Indemnified Parties opt not to retain their
own counsel, the Company shall defend any such action or proceeding with
attorneys of its choosing at its sole cost and expense, provided that such
attorneys have been pre-approved by the Indemnified Parties, which approval
shall not be unreasonably withheld, and provided further that the Company may
not settle any such action or proceeding without first obtaining the written
consent of the Indemnified Parties.





16










--------------------------------------------------------------------------------




b.

The indemnity agreements contained in this Agreement shall be in addition to (i)
any cause of action or similar rights of the Buyer Parties against the Company
or others, and (ii) any other liabilities the Company may be subject to.




11.

SPECIFIC PERFORMANCE.  The Company and the Buyer acknowledge and agree that
irreparable damage would occur in the event that any provision of this Agreement
or any of the other Transaction Documents were not performed in accordance with
its specific terms or were otherwise breached.  It is accordingly agreed that
the parties (including any Holder) shall be entitled to an injunction or
injunctions, without (except as specified below) the necessity to post a bond,
to prevent or cure breaches of the provisions of this Agreement or such other
Transaction Document and to enforce specifically the terms and provisions hereof
or thereof, this being in addition to any other remedy to which any of them may
be entitled by law or equity; provided, however that the Company, upon receipt
of a Notice of Exercise, may not fail or refuse to deliver the stock
certificates and the related legal opinions, if any, or if there is a claim for
a breach by the Company of any other provision of this Agreement or any of the
other Transaction Documents, the Company shall not raise as a legal defense, any
claim that the Holder or anyone associated or affiliated with the Holder has
violated any provision hereof or any other Transaction Document or has engaged
in any violation of law or any other claim or defense, unless the Company has
first posted a bond for one hundred fifty percent (150%) of the principal amount
and, if relevant, then obtained a court order specifically directing it not to
deliver such stock certificates to the Holder. The proceeds of such bond shall
be payable to the Holder to the extent that the Holder obtains judgment or its
defense is recognized.  Such bond shall remain in effect until the completion of
the relevant proceeding and, if the Holder appeals therefrom, until all such
appeals are exhausted.  This provision is deemed incorporated by reference into
each of the Transaction Documents as if set forth therein in full.




12.

OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer shall or would
receive shares of the Company’s Common Stock upon exercise of the Warrant, so
that the Buyer would, together with other shares of Common Stock held by it or
its Affiliates, hold by virtue of such action or receipt of additional shares of
Common Stock a number of shares exceeding 9.99% of the number of shares of the
Company’s Common Stock outstanding on such date (the “9.99% Cap”), the Company
shall not be obligated and shall not issue to the Buyer shares of its Common
Stock which would exceed the 9.99% Cap, but only until such time as the 9.99%
Cap would no longer be exceeded by any such receipt of shares of Common Stock by
the Buyer. The foregoing limitations are enforceable, unconditional and
non-waivable.




13.

MISCELLANEOUS.  The Company and the Buyer hereby agree that the provisions of
this Section 13 shall apply to all of the Transaction Documents.




a.

Governing Law and Venue.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
personal jurisdiction of the federal courts whose districts encompass any part
of the County of Salt Lake or the state courts of the State of Utah sitting in
the County of Salt Lake in connection with any dispute arising under this
Agreement or any of the other Transaction Documents, and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non conveniens, to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper. Nothing in this subsection shall affect or limit any right to serve
process in any other manner permitted by law.




b.

No Waiver.  Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.




c.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.




d.

Pronouns.  All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may permit or require.





17










--------------------------------------------------------------------------------




e.

Counterparts.  This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
constitute one instrument.  Facsimile and email copies of signed signature pages
will be deemed binding originals.




f.

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




g.

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.




h.

Amendment.  This Agreement may be amended only by an instrument in writing
signed by the party to be charged with enforcement thereof.  




i.

Entire Agreement.  This Agreement together with the other Transaction Documents
constitute and contain the entire agreement between the Company and the Buyer
and supersede all prior agreements and understandings among the parties hereto
with respect to the subject matter hereof.




j.

Currency.  All dollar amounts referred to or contemplated by this Agreement or
any other Transaction Document shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.




k.

Buyer’s Expenses.  In the event the Company or the Buyer elects not to effect
the Closing for any reason, the Company shall pay to the Buyer $6,250 in cash or
shares of Common Stock (as determined by the Company in its sole discretion) at
a price per share equal to the Exercise Price set forth in the Warrant for the
Buyer’s legal, administrative and due diligence expenses.  Except as provided in
the immediately preceding sentence and except for the Transaction Expense Shares
which have been included as part of the Purchased Shares for the Buyer’s legal,
administrative and due diligence expenses, the Company and the Buyer shall be
responsible for paying such party’s own fees and expenses (including legal
expenses) incurred in connection with the preparation and negotiation of this
Agreement and the other Transaction Documents and the closing of the
transactions contemplated hereby and thereby.




l.

Assignment by the Company.  Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Company hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Company without
the prior written consent of the Buyer, which consent may be withheld at the
sole discretion of the Buyer; provided, however, that in the case of a merger,
sale of substantially all of the Company’s assets or other corporate
reorganization, the Buyer shall not unreasonably withhold, condition or delay
such consent.   




m.

Advice of Counsel. In connection with the preparation of this Agreement and all
other Transaction Documents, each of the Company, its stockholders, officers,
agents, and representatives acknowledges and agrees that the attorney that
prepared this Agreement and all of the other Transaction Documents acted as
legal counsel to the Buyer only.  Each of the Company, its stockholders,
officers, agents, and representatives (i) hereby acknowledges that he/she/it has
been, and hereby is, advised to seek legal counsel and to review this Agreement
and all of the other Transaction Documents with legal counsel of his/her/its
choice, and (ii) either has sought such legal counsel or hereby waives the right
to do so.  




n.

No Strict Construction. The language used in this Agreement is the language
chosen mutually by the parties hereto and no doctrine of construction shall be
applied for or against any party.








18










--------------------------------------------------------------------------------



o.

Attorney’s Fees.  In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement or any of the other Transaction Documents,
the Prevailing Party (as defined hereafter) shall be entitled to reasonable
attorneys’ fees, court costs and collection costs in addition to any other
relief to which such party may be entitled.  “Prevailing Party” shall mean the
party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.




p.

Replacement of the Warrant. Subject to any restrictions on or conditions to
transfer set forth in the Warrant, the Holder of the Warrant, at its option, may
in person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
warrants, each for the purchase of the number of shares of Common Stock
requested by the Holder, dated the date of the Warrant so surrendered and
registered in the name of such person or persons as shall have been designated
in writing by such Holder or its attorney to purchase an aggregate total of the
same number of shares of Common Stock as are available for purchase under the
Warrant as of the date it is surrendered. As applicable, upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of the Warrant and (i) in the case of
loss, theft or destruction, of indemnity reasonably satisfactory to it; or
(ii) in the case of mutilation, upon surrender thereof, the Company, at its
expense, will execute and deliver in lieu thereof a new warrant executed in the
same manner as the Warrant being replaced, for the same number of shares of
Common Stock as are available for purchase under the Warrant as of the date of
replacement and dated the date of the Warrant.




q.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of:




(i) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile or electronic mail transmission,




(ii) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




(iii) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,




in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):




If to the Company:




Clear Skies Solar, Inc.

Attn: Ezra Green

200 Old Country Road, Suite 610

Mineola, New York 11501




with a copy to (which shall not constitute notice):




Morse, Zelnick, Rose & Lander, LLP

Attn: Stephen Zelnick

405 Park Avenue

New York, NY 10022

Telephone: (212) 838-8040








19










--------------------------------------------------------------------------------

If to the Buyer:




St. George Investments, LLC

Attn: John M. Fife

303 East Wacker Drive, Suite 1200

Chicago, Illinois  60601




with a copy to (which shall not constitute notice):




Carman Lehnhof Israelsen LLP

Attn: Jonathan K. Hansen

4626 North 300 West, Suite 160

Provo, Utah 84604

Telephone: (801) 209-5558




14.

SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The Company’s and the
Buyer’s covenants, agreements, representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the other
Transaction Documents and the Closing hereunder, and shall inure to the benefit
of the Buyer and the Company and their respective successors and permitted
assigns.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]











20










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.




PURCHASE PRICE:

$300,000.00







THE BUYER:




ST. GEORGE INVESTMENTS, LLC




By: Fife Trading, Inc., Manager







     By:

            John M. Fife, President of the Manager







THE COMPANY:




CLEAR SKIES SOLAR, INC.







By:

Name:

Title: ____________________________



































[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]




--------------------------------------------------------------------------------







ANNEX I

WIRE INSTRUCTIONS




Recipient: Clear Skies Group, Inc. (a wholly owned subsidiary of the Company)

Address:   200 Old Country Road, Suite 610

           

    Mineola, NY 11501




Bank:  







ABA:

Account:




ANNEX II

WARRANT




ANNEX III

TRANSFER AGENT LETTER










































